              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

                              NO. 5:17-CR-38-D-1


UNITED STATES OF AMERICA                )
                                        )
                                        )      ORDER TO SEAL
               v.                       )
                                        )
CAYLE MARCUS COLEMAN,                   )
                                        )
               Defendant.               )


         Upon Motion to Seal by the defendant, it is hereby ORDERED that

Docket Entry Number 81, in the above-captioned case, be sealed by the

Clerk.

         It is FURTHER ORDERED that the Clerk provide copies of the filed ·

sealed documents to the defendant's attorney and to the United States

Attorney.

         SO ORDERED, this the      11   day of October, 2018.



                            Ja esC. Dever, ill
                            United States District Court Judge
